Exhibit 10.1

AMENDMENT TO
AMENDED AND RESTATED LIMITED PARTNERSHIP AGREEMENT OF
LEXFORD PROPERTIES, L.P.

This AMENDMENT TO AMENDED AND RESTATED LIMITED PARTNERSHIP AGREEMENT OF LEXFORD
PROPERTIES, L.P. (this “Amendment”) is made and entered into as of the 1st day
of September 2006 by ERP OPERATING LIMITED PARTNERSHIP, an Illinois limited
partnership, as limited partner, and LEXFORD PARTNERS, L.L.C., an Ohio limited
liability company, as the general partner (the “General Partner”) of LEXFORD
PROPERTIES, L.P., an Ohio limited partnership (the “Partnership”).

R E C I T A L S:

WHEREAS, ERP and the General Partner are parties to that certain Amended and
Restated Limited Partnership Agreement dated as of October 1, 1999 (the
“Partnership Agreement”; all terms used in this Amendment have the meanings
given them in the Partnership Agreement) governing the business and affairs of
Lexford Properties, L.P., an Ohio limited partnership (the “Partnership”);

WHEREAS, Section 11.5(a) of the Partnership Agreement authorizes ERP and the
General Partner to enter into this Amendment;

WHEREAS, the Partnership has entered into those certain Lexford  LLC Membership
Interest Transfer Agreements 1S through 6, inclusive, each dated as of June 28,
2006, with affiliates of Empire Asset Group LLC (collectively, the “Transfer
Agreements”), pursuant to which the Partnership has agreed to sell its sole
member’s interests in six limited liability companies that indirectly own 254 of
the Partnership’s multifamily residential properties and 30 wholly owned and
majority owned subsidiaries of the Partnership have concurrently entered into
that certain Agreement for Sale of Real Estate and Related Property (together
with the Transfer Agreements”, the “Sale Agreements”) pursuant to which such
subsidiaries have agreed to convey title to 27 of the Partnership’s multifamily
residential properties;

WHEREAS, the Partnership intends to apply the net proceeds to be received upon
the consummation of the Sale Agreements to the fullest extent possible to effect
tax deferred like kind exchanges under Section 1031 of the Internal Revenue Code
and to reinvest any remaining net proceeds in additional assets; and

WHEREAS, the parties therefore desire to eliminate any ambiguity that might
otherwise arise under the terms of the Partnership Agreement as a consequence
of  the consummation of the transactions contemplated by the Sale Agreements.

NOW, THEREFORE, the Partnership Agreement is hereby amended as follows:

 

1


--------------------------------------------------------------------------------




 

1.   Amendment to Section 10.1(a)(v) of Partnership Agreement.   Section
10.1(a)(v) of the Partnership Agreement is hereby amended by adding the
following language to the end thereof immediately preceding the semicolon:

“(provided, however, that the consummation of the transactions contemplated by
all those certain Lexford LLC Membership Interest Transfer Agreements and that
certain Agreement for Sale of Real Estate and Related Property, each dated as of
June 28, 2006, by and between the Partnership or certain of its Subsidiaries, on
the one hand, and Affiliates of Empire Asset Group LLC, on the other hand, will
not constitute a ‘sale of all or substantially all of the assets of the
Partnership for cash or for marketable securities’ within the meaning of this
Section 10(a)(v) du to the fact that the proceeds of such transactions will be
paid directly to qualified exchange intermediaries for the purpose of effecting
like kind deferred property exchanges or will otherwise be reinvested in
additional tangible assets of the Partnership)”

2.   Miscellaneous.

2.01.                        This Amendment sets forth the entire agreement
between the parties with respect to the matters set forth herein.  There have
been no additional oral or written representations or agreements.

2.02.                        Except as herein modified or amended, the
provisions, conditions and terms of the Partnership Agreement shall remain
unchanged and in full force and effect.

2.03.                        In the case of any inconsistency between the
provisions of the Partnership Agreement and this Amendment, the provisions of
this Amendment shall govern and control.

 

2


--------------------------------------------------------------------------------




 

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their authorized representatives as of the date first set forth above.

ERP OPERATING LIMITED PARTNERSHIP

 

By:

Equity Residential, its general partner

 

 

 

 

By:

/s/ Bruce C. Strohm

 

Name:

Bruce C. Strohm

 

Title:

Executive Vice President

 

 

 

 

 

 

 

 

 

 

LEXFORD PARTNERS, L.L.C.

 

 

 

 

 

 

 

By:

/s/ Barbara Shuman

 

 

Its Manager

 

3


--------------------------------------------------------------------------------